NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

THOMAS E. NANCE,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-1963
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 24, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County, Jalal A. Harb, Judge.

Jonathan Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.